     Case 1:18-cv-01379-JTN-ESC ECF No. 1 filed 12/13/18 PageID.1 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

MICHIGAN ELECTRICAL EMPLOYEES' PENSION FUND, Trustees of;
MICHIGAN ELECTRICAL EMPLOYEES HEALTH PLAN, Trustees of;
NATIONAL ELECTRICAL BENEFIT FUND, Trustees of;
NATIONAL ELECTRICAL ANNUITY FUND, Trustees of;
TRAVERSE CITY ELECTRICAL JOINT
APPRENTICESHIP AND TRAINING COMMITTEE TRUST, Trustees of; and
TRAVERSE CITY LABOR-MANAGEMENT COOPERATION
FUND, Trustees of,

              Plaintiffs,
v.

HARBOR SPRINGS ELECTRIC L.L.C.,

              Defendant.
                                                /

                                  COMPLAINT

        1.    Plaintiffs are the Michigan Electrical Employees’ Pension Fund, the

Michigan Electrical Employees Health Plan, the National Electrical Benefit Fund, the

National Electrical Annuity Fund, the Traverse City Electrical Joint Apprenticeship

and Training Committee Trust, and the Traverse City Labor-Management

Cooperation Fund (collectively, “Funds”), which were established through collective

bargaining, are maintained and administered pursuant to Section 302 of the Labor-

Management Relations Act of 1947, as amended (“LMRA”), 29 USC §§186, et seq.,

and the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),

                                         1
   Case 1:18-cv-01379-JTN-ESC ECF No. 1 filed 12/13/18 PageID.2 Page 2 of 4




29 USC §§1001, et seq. The Michigan Electrical Employees’ Pension Fund and the

Michigan Electrical Employees Health Plan maintain their principal offices in the

City of Lansing, Michigan. The National Electrical Benefit Fund and the National

Electrical Annuity Fund maintain their principal offices in the City of Rockville,

Maryland. The Traverse City Joint Apprenticeship and Training Committee Trust and

the Traverse City Labor-Management Cooperation Fund maintains their principal

offices in Traverse City, Michigan.

      2.     Defendant Harbor Springs Electric L.L.C. is a Michigan corporation

doing business in the building and construction industry, an industry affecting

commerce within the meaning of 29 USC §142 and §185 and 29 USC §1002(5) and

(12). Its principal place of business is in Harbor Springs, Emmet County, Michigan.

      3.     Venue of the United States District Court for the Western District of

Michigan is appropriate pursuant to Section 502(e)(2) of ERISA, 29 USC

§1132(e)(2), the district in which the defendant is located.

      4.     Defendant has been and is bound by the collective bargaining

agreements then in effect, and all collective bargaining agreements subsequently

entered into by and between the Michigan Chapter, National Electrical Contractors

Association, Inc. and the International Brotherhood of Electrical Workers Local

Union No. 498 (“Agreements”).

                                          2
   Case 1:18-cv-01379-JTN-ESC ECF No. 1 filed 12/13/18 PageID.3 Page 3 of 4




      5.     Defendant also is and has been bound by the terms of the applicable trust

agreements establishing the Funds incorporated by reference in the Agreements.

      6.     Under the terms of the Agreements, defendant became obligated to make

contributions to the Funds with respect to covered work performed by, and wages

paid to, employees of defendant and to submit the books and records of defendant to

plaintiffs for periodic inspection and audit.

      7.     Based on an audit of defendant’s books and records covering the period

of August, 2016 through August, 2017, defendant's indebtedness to the plaintiffs was

determined to be $6,484.15. It has made periodic payments towards the audit, with

a balance of $584.15 still being owed. It has not made a payment since June, 2018.

      8.     Defendant has submitted unpaid reports to plaintiffs showing that, as of

December 6, 2018, the following amounts are owed.

             July, 2018                 $10,577.46
             August, 2018               $11,763.20
             September, 2018            $12,415.61
             October, 2018              $14,989.84
             Total                      $49,746.11
             Less payment               $ 2,500.00
             Total Owed                 $47,246.11

      8.     Despite demand, defendant, in violation of its contractual obligations,

has failed to pay its indebtedness.

             WHEREFORE, plaintiffs pray that judgment be entered in their favor


                                           3
  Case 1:18-cv-01379-JTN-ESC ECF No. 1 filed 12/13/18 PageID.4 Page 4 of 4




and against defendant Harbor Springs Electric, L.L.C. containing the following

provisions:

              A.   Adjudicating that defendant is bound to pay contributions to the

Funds as alleged in this Complaint;

              B.   Awarding plaintiffs for the benefit of the Funds the amount of

$47,830.26, representing its indebtedness through the work month of October, 2018,

plus additional interest, costs, attorneys fees and other amounts pursuant to 29 USC

§1132(g)(2); and

              C.   Granting plaintiffs any and all other relief (including injunctive

and equitable relief) to which they might be entitled in equity and good conscience.

                                Respectfully submitted,

                                SACHS WALDMAN

                         By:    s/George H. Kruszewski
                                GEORGE H. KRUSZEWSKI (P-25857)
                                Attorneys for Plaintiffs
                                1423 E. 12 Mile Road
                                Madison Heights, MI 48170
                                248-658-0800
December 13, 2018               Email: Gkruszewski@sachswaldman.com




                                         4
